DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on October 8, 2021 in which claims 1-15 are presented for examination.

Claim Objections
Claim 13 is objected to because of the following informalities: 
Claim 13 recites “the concussive-force dissipating layer”, which could read as – the at least one concussive-force dissipating layer --, since it appears that “the concussive-force dissipating layer” and “the at least one concussive-force dissipating layer” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “wherein the shielding layer comprises a coating thickness in a range of about 1-4 ounces per square yard of the at least one concussive force dissipating layer”, which is unclear since the Specification gives no clear description of the shielding layer comprising a coating as claimed. Applicant' s Specification discloses in [0017] “This arrangement is illustrated in Figures 1 A and 1 B, wherein a nine-pound per cubic foot low-density foam forms the innermost layer 110a of a panel, a thirty-one pound per cubic foot high density foam forms a middle layer 110b of the protective equipment, and a coated aramid 12 having a coating of elastomeric 14, 16 on both sides thereof forms the outermost layer of the protective equipment” and [0018] “Moreover, the coating weight thickness on the aramid layer may vary in order to effectuate variations in performance, such as in the range of 1-3 ounces, such as 2.2 ounces, per square yard of aramid material.”, therefore based on Applicant' s disclosure the coating is on the aramid layer. Applicant’s Specification in [0019] “For example, additional shielding 120 may be provided at the innermost layer of a panel closest to the body, or at the outmost layer closest to the received force, in order to further shield the body from the received force. Such additional shielding 120 may, by way of non-limiting example, comprise a single or multilayer semi-rigid or rigid polypropylene polymer”, here the shielding layer is disclosed as being separate from the aramid layer, and is not disclosed as being a coating. Therefore, there is no disclosure of the shielding layer comprises a coating thickness in a range of about 1-4 ounces per square yard of the at least one concussive force dissipating layer as claimed and therefore, claim 11 fails to meet the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14 and 15 each recite “a garment body including at least one pocket portion placed over the lateral chest portion”, which is indefinite since it is unclear if the “left-chest portion” is part of the claimed invention. As recited in line 1, the left-chest portion is recited as being functional, “A protective garment capable of preventing concussive impact effects on a side aspect of a user's cardiopulmonary system enclosed particularly by a left- lateral chest portion of the user”, since the garment being capable of preventing concussive impact effects, and being “enclosed particularly by a left- lateral chest portion”, the recitation “a garment body including at least one pocket portion placed over the lateral chest portion”, recites a structural limitation since the at least one pocket is placed over the lateral chest portion, ie: the at least one pocket, relies on the functional limitation of the lateral chest portion. Therefore, it is unclear if the left-chest portion is part of the claimed invention. For purposes of examination, Examiner is interpreting the limitation as best understood.
Claims 1, 14 and 15 each recite “a pad for insertion into the at least one pocket portion to protect the side aspect”, which is indefinite since it is unclear if the “the side aspect” is part of the claimed invention. As recited in line 1, the left-chest portion is recited as being functional, “A protective garment capable of preventing concussive impact effects on a side aspect of a user's cardiopulmonary system enclosed particularly by a left- lateral chest portion of the user”, since the garment is capable of preventing concussive impact effects on a side aspect of a user's cardiopulmonary system, the recitation “a pad for insertion into the at least one pocket portion to protect the side aspect”, recites a structural limitation, since the pad protects the side aspect, ie: the pad, relies on the functional limitation of the side aspect. Therefore, it is unclear if the side aspect is part of the claimed invention. For purposes of examination, Examiner is interpreting the limitation as best understood.
Claim 1 recites “the multi-durometer foam layer comprising a most proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user”, which is indefinite since it is unclear as to what is being claimed. While it is clear that the foam layer has a most proximate part, the recitation “for insertion to the lateral chest portion when the garment body”, is unclear since the pad itself is “for insertion into the at least one pocket”. Additionally, it is unclear as to what the most proximate part of the foam layer, is most proximate to, is the most proximate part, most proximate to the user’s body, the concussive-force dissipating layer or a different structure? Does Applicant mean that when the garment is worn, the multi-durometer foam layer is most proximate part of the pad to the user? For purposes of examination, Examiner is interpreting the limitation as best understood.
Claims 1 recites “a shielding layer comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user”, which is indefinite since it is unclear as to what is being claimed. While it is clear that the shielding layer has a least proximate part, the recitation “for insertion to the lateral chest portion when the garment body”, is unclear since the pad itself is “for insertion into the at least one pocket”. Additionally, it is unclear as to what the least proximate part of the shielding layer is least proximate to, is the least proximate part, least proximate to the user’s body, the concussive-force dissipating layer or a different structure? Does Applicant mean that when the garment is worn, the shielding layer is the most distal/least proximate part of the pad to the user? For purposes of examination, Examiner is interpreting the limitation as best understood.
Claim 8 recites the limitation “the polypropylene layer”, there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “wherein the shielding layer comprises a coating thickness in a range of about 1-4 ounces per square yard of the at least one concussive force dissipating layer”, which is indefinite since it is unclear as to the structure of the shielding layer. Is the shielding layer a separate layer from the at least one concussive force dissipating layer or is the shielding layer part of the at least one concussive force dissipating layer? Based on Applicant’s Specification, see [0019] the shielding layer is an additional layer in order to further shield the body from the received force. As claimed in claim 1, the shielding layer is a separate layer from the at least one concussive force dissipating layer, however, in which in claim 11 it appears that the shielding layer is part of the at least one concussive force dissipating layer. Additionally, as noted above, [0018] discloses a coating on the aramid layer, the coating being separate from the shielding layer. For purposes of examination, Examiner is interpreting the limitation as best understood.
Claim 14 recites “a semi-high density foam layer or a semi-low density foam layer”, which is indefinite since it is unclear as to the meets and bounds of what constitutes “a semi-high density foam layer or a semi-low density foam layer”.
Claim 15 recites “a semi-high density foam layer”, which is indefinite since it is unclear as to the meets and bounds of what constitutes “a semi-high density foam layer”.
Claim 15 recites “a semi-low density foam layer”, which is indefinite since it is unclear as to the meets and bounds of what constitutes “a semi-low density foam layer”.
Claim 15 recites “the multi-durometer foam layers being adhered together in the pocket portion and comprising a most proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user”, which is indefinite since it is unclear as to what is being claimed. While it is clear that the foam layers have a most proximate part, the recitation “for insertion to the lateral chest portion when the garment body”, is unclear since the pad itself is “for insertion into the at least one pocket”. Additionally, it is unclear as to what the most proximate part of the foam layers, is most proximate to, is the most proximate part, most proximate to the user’s body, the concussive-force dissipating layer or a different structure? Does Applicant mean that when the garment is worn, the multi-durometer foam layers is most proximate part of the pad to the user? If this is the case, the claim recites “multi-durometer foam layers comprised of at least a semi-high density foam layer and a semi-low density foam layer”, therefore, is the a most proximate part of the pad, the semi-high density foam layer, the semi-low density foam layer, or a different foam layer? For purposes of examination, Examiner is interpreting the limitation as best understood.
Claim 15 recites “a semi-rigid shielding layer, placed in proximity to the multi-durometer foam layers and comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user” which is indefinite since it is unclear as to what is being claimed. While it is clear that the semi-rigid shielding layer has a least proximate part, the recitation “for insertion to the lateral chest portion when the garment body”, is unclear since the pad itself is “for insertion into the at least one pocket”. Additionally, it is unclear as to what the least proximate part of the semi-rigid shielding layer is least proximate to, is the least proximate part, least proximate to the user’s body, the concussive-force dissipating layer or a different structure? Does Applicant mean that when the garment is worn, the semi-rigid shielding layer is the most distal/least proximate part of the pad to the user? For purposes of examination, Examiner is interpreting the limitation as best understood.

All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (2014/0245525) in view of Jourde et al. (2011/0252549)[Jourde].
Regarding claim 1, Turner teaches, A protective garment capable of preventing concussive impact effects on a side aspect of a user's cardiopulmonary system enclosed particularly by a left-lateral chest portion of the user, comprising: a garment body (200 is a protective garment capable of preventing concussive impact effects on a side aspect of a user's cardiopulmonary system enclosed particularly by a left- lateral chest portion of the user, [0028], [0033], figure 1), a pad to protect when the garment body is worn by the user (314 protects when the garment body is worn by the user, [0033], [0042], figures 8-12 and figure 1), comprising: at least one concussive-force dissipating layer (314 comprises 334, [0042], “Plate components 330 are primarily formed from a semi-rigid or rigid polymer material, which may be a non-foamed polymer material. Examples of suitable polymer materials for plate components 330 include polyethylene, polyurethane, polypropylene, acrylonitrile butadiene styrene, polyester, thermoset urethane, thermoplastic urethane, polyether block amide, polybutylene terephthalate various nylon formulations, or blends of these materials. Composite materials may also be formed by incorporating glass fibers, aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8); a multi-durometer foam layer having a similar shape and surface area to that provided by the concussive force dissipating layer, the multi-durometer foam layer comprising a most proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user (314 comprises 313 having a similar shape and surface area to that provided by 334, in which 313 is multi-durometer foam, “pad 313 may be formed from a polymer foam material with a varying density…Also, different pad 313…may be formed from similar materials with different densities”, [0048], 313 has a substantially similar surface area to ta surface area of 334, since 313 and 334 would cover similar locations on the user, [0042]); and a shielding layer comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user (314 comprises 311/ 312 in which 311 is a least proximate part of the pad when the garment body is worn by the user, [0042], figure 8).
While Turner discloses that 300 may cover a portion of a user’s torso, [0033], a multiple durometer foam, [0048] and shielding layer, [0042], Turner fails to teach, a garment body including at least one pocket portion placed over the lateral chest portion when the garment body is worn by the user; a pad for insertion into the at least one pocket portion to protect the side aspect when the garment body is worn by the user, the multi-durometer foam layer comprising a most proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user; and a shielding layer comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user.
Jourde, a protective garment, Abstract, teaches, garment body including at least one pocket portion placed over the lateral chest portion when the garment body is worn by the user (10 includes at least one 16 placed over the lateral chest portion when the garment body is worn by the user, [0030], [0032], [0033], [0034], [0034], figures 1 and 2); a pad for insertion into the at least one pocket portion to protect the side aspect when the garment body is worn by the user (“The upper chest pad pocket 16 includes an opening 20 that is formed via overlap between two pieces of fabric forming the outer fabric layer and/or two pieces of fabric forming the upper chest pad pocket 16. It will be appreciated that the opening 20 will permit a wearer to place an upper chest pad 22 (see FIG. 3) within the upper chest pad pocket 16 and/or remove the upper chest pad 22 from the upper chest pad pocket 16.”, [0033], therefore, 22 is for insertion into the at least one 22/24 to protect the side aspect when the garment body is worn by the user, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the garment body of Turner with at least one pocket portion placed over the lateral chest portion as taught by Jourde and provided the pad of Turner as being inserted into the at least one pocket portion to protect the side aspect when the garment body is worn by the user, as also taught by Jourde; in order to allow for the garment body “to protect the participant from impact with other participants and/or objects”, [0008], in this case the user’s chest would be protected.
The combined references teach, the multi-durometer foam layer comprising a most proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user; and a shielding layer comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user (200 of Turner includes 16 of Jourde, in which 314 is of Turner is inserted into 16, as combined above, therefore, 313 of Turner comprises a most proximate part of the pad for insertion to the lateral chest portion when 200 of Turner is worn by the user; 311/ 312 of Turner comprises 311 which is a least proximate part of 313 for insertion to the lateral chest portion when 200 of Turner is worn by the user, [0042]).

Regarding claim 2, the combined references teach, wherein a combination of densities of the multi-durometer foam layers reduces an impact force received directly to the multi-durometer foam layer from a distal-most plane of the multi-durometer foam layer in relation to the lateral chest portion to a proximal-most plane of the multi-durometer foam layer, when a distance between the distal-most plane and the proximal-most plane is ½ inch (Turner, “In general, however, the thickness of pad 313 may range from one to fifty millimeters or more when formed from a polymer foam material”, [0047], therefore, a combination of densities of 313 (Turner) reduces an impact force received directly to 313 from a distal-most plane of 313 in relation to the lateral chest portion (as combined above as taught by Jourde) to a proximal-most plane of 313, when a distance between the distal-most plane and the proximal-most plane is ½ inch).
Regarding claim language, “reduces an impact force received directly to the multi-durometer foam layer by 84%”. In [0027], Turner discloses “The cushioning material of the pads is softer and more flexible than the plate to deform to absorb impact forces”, and discloses in [0048], “In some configurations of cushioning components 320, pad 313 may be formed from a polymer foam material with a varying density, or solid polymer or rubber materials may be utilized. Also, different pad 313 may be formed from different materials, or may be formed from similar materials with different densities”, while, applicant provides no specific reasoning or unexpected result for requiring this [reduction of impact force by 84%] and consequently it would merely be a change in design or shape. With regards to design or shape, it has been held that the configuration of a claimed item was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant (MPEP 2044.04 (lV)(B)). Here, by providing the pad to reduce an impact force received directly to the multi-durometer foam layer by 84%, the pad would provide the user with high absorption characteristics.

Regarding claim 3, the combined references teach, wherein a combination of densities of the multi-durometer foam layer reduces an impact force received directly to the multi-durometer foam layer from a distal-most plane of the multi-durometer foam layer in relation to the lateral chest portion to a proximal-most plane of the multi-durometer foam layer, when a distance between the distal-most plane and the proximal-most plane is 3/4 inch (Turner, “In general, however, the thickness of pad 313 may range from one to fifty millimeters or more when formed from a polymer foam material”, [0047], therefore, a combination of densities of 313 (Turner) reduces an impact force received directly to 313 from a distal-most plane of 313 in relation to the lateral chest portion (as combined above as taught by Jourde) to a proximal-most plane of 313, when a distance between the distal-most plane and the proximal-most plane is 3/4 inch).
Regarding claim language, “reduces an impact force received directly to the multi-durometer foam layer by 90%”. In [0027], Turner discloses “The cushioning material of the pads is softer and more flexible than the plate to deform to absorb impact forces”, and discloses in [0048], “In some configurations of cushioning components 320, pad 313 may be formed from a polymer foam material with a varying density, or solid polymer or rubber materials may be utilized. Also, different pad 313 may be formed from different materials, or may be formed from similar materials with different densities”, while, applicant provides no specific reasoning or unexpected result for requiring this [reduction of impact force by 90%] and consequently it would merely be a change in design or shape. With regards to design or shape, it has been held that the configuration of a claimed item was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant (MPEP 2044.04 (lV)(B)). Here, by providing the pad to reduce an impact force received directly to the multi-durometer foam layer by 90%, the pad would provide the user with high absorption characteristics.

Regarding claim 4, the combined references teach, wherein a combination of densities of the multi-durometer foam layer reduces an impact force received directly to the multi-durometer foam layer from a distal-most plane of the multi-durometer foam layer in relation to the lateral chest portion to a proximal-most plane of the multi-durometer foam layer, when a distance between the distal-most plane and the proximal-most plane is 1 inch(Turner, “In general, however, the thickness of pad 313 may range from one to fifty millimeters or more when formed from a polymer foam material”, [0047], therefore, a combination of densities of 313 (Turner) reduces an impact force received directly to 313 from a distal-most plane of 313 in relation to the lateral chest portion (as combined above as taught by Jourde) to a proximal-most plane of 313, when a distance between the distal-most plane and the proximal-most plane is 3/4 inch).
Regarding claim language, “reduces an impact force received directly to the multi-durometer foam layer by 95%”. In [0027], Turner discloses “The cushioning material of the pads is softer and more flexible than the plate to deform to absorb impact forces”, and discloses in [0048], “In some configurations of cushioning components 320, pad 313 may be formed from a polymer foam material with a varying density, or solid polymer or rubber materials may be utilized. Also, different pad 313 may be formed from different materials, or may be formed from similar materials with different densities”, while, applicant provides no specific reasoning or unexpected result for requiring this [reduction of impact force by 95%] and consequently it would merely be a change in design or shape. With regards to design or shape, it has been held that the configuration of a claimed item was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant (MPEP 2044.04 (lV)(B)). Here, by providing the pad to reduce an impact force received directly to the multi-durometer foam layer by 95%, the pad would provide the user with high absorption characteristics.

Regarding claim 5, the combined references teach, wherein the at least one concussive-force dissipating layer is rigid (Turner,  334, [0042], in which 334 is rigid, “Plate components 330 are primarily formed from a semi-rigid or rigid polymer material, which may be a non-foamed polymer material. Examples of suitable polymer materials for plate components 330 include polyethylene, polyurethane, polypropylene, acrylonitrile butadiene styrene, polyester, thermoset urethane, thermoplastic urethane, polyether block amide, polybutylene terephthalate various nylon formulations, or blends of these materials. Composite materials may also be formed by incorporating glass fibers, aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8).

Regarding claim 6, the combined references teach, wherein the at least one concussive-force dissipating layer is semi-rigid (Turner,  334, [0042], in which 334 is semi-rigid, “Plate components 330 are primarily formed from a semi-rigid or rigid polymer material, which may be a non-foamed polymer material. Examples of suitable polymer materials for plate components 330 include polyethylene, polyurethane, polypropylene, acrylonitrile butadiene styrene, polyester, thermoset urethane, thermoplastic urethane, polyether block amide, polybutylene terephthalate various nylon formulations, or blends of these materials. Composite materials may also be formed by incorporating glass fibers, aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8).

Regarding claim 7, the combined references teach, wherein the at least one concussive-force dissipating layer is polypropylene (Turner,  334, [0042], in which 334 is polypropylene, “Plate components 330 are primarily formed from a semi-rigid or rigid polymer material, which may be a non-foamed polymer material. Examples of suitable polymer materials for plate components 330 include…polypropylene”, [0050], figure 8).

Regarding claim 8, the combined references teach, wherein the polypropylene layer has a thickness in the range of 0.20-3 mm (Turner, “the thigh plate component 334 may have a thickness of 3.5 millimeters, for example. In such a case, attachment area 350 formed in the thigh plate component 334 can have a reduced thickness of 1.5 millimeters, for example”, [0059], therefore, 334 has a thickness in the range of 0.20-3 mm, 334 is a polypropylene layer, see [0050]).

Regarding claim 9, the combined references teach, wherein the at least one concussive-force dissipating layer is aramid (Turner, 334, [0042], in which 334 is aramid, “Plate components 330 are primarily formed from a semi-rigid or rigid polymer material, which may be a non-foamed polymer material. Examples of suitable polymer materials for plate components 330 include polyethylene, polyurethane, polypropylene, acrylonitrile butadiene styrene, polyester, thermoset urethane, thermoplastic urethane, polyether block amide, polybutylene terephthalate various nylon formulations, or blends of these materials. Composite materials may also be formed by incorporating glass fibers, aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8).

Regarding claim 10, the combined references teach, wherein the at least one concussive-force dissipating layer is both polypropylene and aramid (Turner, “Plate components 330 are primarily formed from a semi-rigid or rigid polymer material, which may be a non-foamed polymer material. Examples of suitable polymer materials for plate components 330 include polyethylene, polyurethane, polypropylene, acrylonitrile butadiene styrene, polyester, thermoset urethane, thermoplastic urethane, polyether block amide, polybutylene terephthalate various nylon formulations, or blends of these materials. Composite materials may also be formed by incorporating glass fibers, aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8, therefore, 334 is both polypropylene and aramid).

Regarding claim 13, the combined references teach, wherein the concussive-force dissipating layer comprises a polymer (Turner, 334, [0042], in which 334 comprises a polymer, “Plate components 330 are primarily formed from a semi-rigid or rigid polymer material, which may be a non-foamed polymer material. Examples of suitable polymer materials for plate components 330 include polyethylene, polyurethane, polypropylene, acrylonitrile butadiene styrene, polyester, thermoset urethane, thermoplastic urethane, polyether block amide, polybutylene terephthalate various nylon formulations, or blends of these materials. Composite materials may also be formed by incorporating glass fibers, aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8).
Regarding claim 14, Turner teaches, A protective garment capable of preventing concussive impact effects on a side aspect of a user's cardiopulmonary system enclosed particularly by a left-lateral chest portion of the user, comprising: a garment body (200 is a protective garment capable of preventing concussive impact effects on a side aspect of a user's cardiopulmonary system enclosed particularly by a left- lateral chest portion of the user, [0028], [0033], figure 1), a pad to protect when the garment body is worn by the user (314 protects when the garment body is worn by the user, [0033], [0042], figures 8-12 and figure 1), comprising: at least one concussive-force dissipating layer (314 comprises 334, [0042], “Plate components 330 are primarily formed from a semi-rigid or rigid polymer material, which may be a non-foamed polymer material. Examples of suitable polymer materials for plate components 330 include polyethylene, polyurethane, polypropylene, acrylonitrile butadiene styrene, polyester, thermoset urethane, thermoplastic urethane, polyether block amide, polybutylene terephthalate various nylon formulations, or blends of these materials. Composite materials may also be formed by incorporating glass fibers, aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8); and multi-durometer foam layers comprised of at least a force dissipating foam layer and another layer in proximate comprised of a semi-high density foam layer or a semi-low density foam layer having a similar shape and surface area to that provided by the concussive force dissipating layer (314 comprises 313 comprises of at least a force dissipating foam layer and another layer in proximate comprised of foam layer having a similar shape and surface area to that provided by 334, “pad 313 may be formed from a polymer foam material with a varying density…Also, different pad 313 may be formed from similar materials with different densities”, [0048], 313 has a substantially similar surface area to a surface area of 334, since 313 and 334 would cover similar locations on the user, [0042]).
While Turner discloses that 300 may cover a portion of a user’s torso, [0033], a multiple durometer foam, [0048], Turner fails to teach, a garment body including at least one pocket portion placed over the lateral chest portion when the garment body is worn by the user; a pad for insertion into the at least one pocket portion to protect the side aspect when the garment body is worn by the user, multi-durometer foam layers comprised of at least a force dissipating foam layer and another layer in proximate comprised of a semi-high density foam layer or a semi-low density foam layer, the multi-durometer foam layers formed together in the pocket portion.
Jourde, a protective garment, Abstract, teaches, garment body including at least one pocket portion placed over the lateral chest portion when the garment body is worn by the user (10 includes at least one 16 placed over the lateral chest portion when the garment body is worn by the user, [0030], [0032], [0033], [0034], [0034], figures 1 and 2); a pad for insertion into the at least one pocket portion to protect the side aspect when the garment body is worn by the user (“The upper chest pad pocket 16 includes an opening 20 that is formed via overlap between two pieces of fabric forming the outer fabric layer and/or two pieces of fabric forming the upper chest pad pocket 16. It will be appreciated that the opening 20 will permit a wearer to place an upper chest pad 22 (see FIG. 3) within the upper chest pad pocket 16 and/or remove the upper chest pad 22 from the upper chest pad pocket 16.”, [0033], therefore, 22 is for insertion into the at least one 22/24 to protect the side aspect when the garment body is worn by the user, figure 1), multi-durometer foam layers comprised of at least a force dissipating foam layer and another layer in proximate comprised of a semi-high density foam layer or a semi-low density foam layer, the multi-durometer foam layers formed together in the pocket portion (“the upper chest pad 22 may be constructed having a base foam layer 80 that is formed of a relatively low density foam for comfort and an outer foam layer 82 that is formed of a relatively higher density foam for impact protection”, [0044], “The upper chest pad pocket 16 includes an opening 20 that is formed via overlap between two pieces of fabric forming the outer fabric layer and/or two pieces of fabric forming the upper chest pad pocket 16. It will be appreciated that the opening 20 will permit a wearer to place an upper chest pad 22 (see FIG. 3) within the upper chest pad pocket 16 and/or remove the upper chest pad 22 from the upper chest pad pocket 16.”, [0033], therefore, 22 is comprised of 80 and 82 (a semi-high density foam layer or a semi-low density foam layer), 22 formed together in 16, figures 1, 3, 10 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the garment body of Turner with at least one pocket portion placed over the lateral chest portion as taught by Jourde and provided the pad of Turner as being a force dissipating foam layer and a semi-high density foam layer inserted into the at least one pocket portion to protect the side aspect when the garment body is worn by the user, as also taught by Jourde; in order to allow for the garment body “to protect the participant from impact with other participants and/or objects”, [0008], in this case the user’s chest would be protected.
The combined references teach, a garment body including at least one pocket portion placed over the lateral chest portion when the garment body is worn by the user; a pad for insertion into the at least one pocket portion to protect the side aspect when the garment body is worn by the user (200 of Turner includes 16 of Jourde, in which 16 is placed over the lateral chest portion when 200 of Turner is worn by the user; 313 of Turner is for insertion into 16, as combined above, to protect the side aspect when 200 is worn by the user).

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (2014/0245525) in view of Jourde et al. (2011/0252549)[Jourde] in view of Vito et al. (2011/0314589)[Vito].
Regarding claim 11, the combined references teach, wherein the shielding layer (Turner, 311, figure 8).
The combined references fail to teach, wherein the shielding layer comprises a coating thickness in a range of about 1-4 ounces per square yard of the at least one concussive force dissipating layer.
Vito, a material incorporated into protective athletic gear, including shoulder pads, [0115], teaches, wherein the shielding layer comprises a coating thickness of the at least one concussive force dissipating layer (“The applicant has also found that a fourth rigid layer comprising plastic, foam, or metal, could be added over the foam/aramid/elastomer to further dissipate impact energy”, [0239], therefore, fourth rigid layer (shielding layer) comprises a coating thickness of the at least one concussive force dissipating layer of the foam/aramid/elastomer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shielding layer of Turner as a coating thickness as taught by Vito; in order to further dissipate impact energy”, [0239].
Regarding the limitation “a coating thickness in a range of about 1-4 ounces per square yard”, it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of ratio for the durometer in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the thickness for the coating involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, by making the coating thickness in a range of about 1-4 ounces per square yard would provide a coating that allows the pad to further dissipate impact energy.

Regarding claim 12, the combined references teach, wherein the shielding layer (Turner, 311, figure 8).
The combined references fail to teach, wherein the shielding layer comprises polypropylene.
Vito, a material incorporated into protective athletic gear, including shoulder pads, [0115], teaches, wherein the shielding layer comprises polypropylene (“FIG. 13A illustrates the stiffening layer 258 applied to an illustrative elastomer layer 12. The generally imperforate sheet may be manufactured from various high tensile strength materials, for example, a thin sheet of polypropylene, preferably having a thickness of 0.025 mm to 2.5 mm. The stiffening layer 258 has an outer major surface 257 and an inner major surface 259 secured to the elastomer layer 12.”, [0172], therefore, 258 comprises polypropylene).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shielding layer of Turner as polypropylene as taught by Vito; in order to provide the shielding layer as a high tensile strength material.

Regarding claim 15, Turner teaches, A protective garment capable of preventing concussive impact effects on a side aspect of a user's cardiopulmonary system enclosed particularly by a left-lateral chest portion of the user, comprising: a garment body (200 is a protective garment capable of preventing concussive impact effects on a side aspect of a user's cardiopulmonary system enclosed particularly by a left- lateral chest portion of the user, [0028], [0033], figure 1), a pad to protect when the garment body is worn by the user (314 protects when the garment body is worn by the user, [0033], [0042], figures 8-12 and figure 1), comprising: at least one concussive-force dissipating layer (314 comprises 334, [0042], “Plate components 330 are primarily formed from a semi-rigid or rigid polymer material, which may be a non-foamed polymer material. Examples of suitable polymer materials for plate components 330 include polyethylene, polyurethane, polypropylene, acrylonitrile butadiene styrene, polyester, thermoset urethane, thermoplastic urethane, polyether block amide, polybutylene terephthalate various nylon formulations, or blends of these materials. Composite materials may also be formed by incorporating glass fibers, aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8); multi-durometer foam layers comprised of at least foam layer and a foam layer, each having a similar shape and surface area to that provided by the concussive force dissipating layer, and comprising a most proximate part of the pad when the garment body is worn by the user (313 comprises at least foam layer and a foam layer, each having a similar shape and surface area to that provided by 334, and comprising a most proximate part of the pad when 200 is worn by the user, “pad 313 may be formed from a polymer foam material with a varying density…Also, different pad 313…may be formed from similar materials with different densities”, [0048], 313 has a substantially similar surface area to ta surface area of 334, since 313 and 334 would cover similar locations on the user, [0042]); and a semi-rigid shielding layer comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user (314 comprises 311/ 312 in which 311 is a least proximate part of the pad when the garment body is worn by the user, [0042], figure 8).
While Turner discloses that 300 may cover a portion of a user’s torso, [0033], a multiple durometer foam, [0048], Turner fails to teach, a garment body including at least one pocket portion placed over the lateral chest portion when the garment body is worn by the user; a pad for insertion into the at least one pocket portion to protect the side aspect when the garment body is worn by the user; multi-durometer foam layers comprised of at least a semi-high density foam layer and a semi-low density foam layer, the multi-durometer foam layers being adhered together in the pocket portion and comprising a most proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user; and a semi-rigid shielding layer, placed in proximity to the multi-durometer foam layers and comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user.
Jourde, a protective garment, Abstract, teaches, a garment body including at least one pocket portion placed over the lateral chest portion when the garment body is worn by the user (10 includes at least one 16 placed over the lateral chest portion when the garment body is worn by the user, [0030], [0032], [0033], [0034], [0034], figures 1 and 2); a pad for insertion into the at least one pocket portion to protect the side aspect when the garment body is worn by the user (“The upper chest pad pocket 16 includes an opening 20 that is formed via overlap between two pieces of fabric forming the outer fabric layer and/or two pieces of fabric forming the upper chest pad pocket 16. It will be appreciated that the opening 20 will permit a wearer to place an upper chest pad 22 (see FIG. 3) within the upper chest pad pocket 16 and/or remove the upper chest pad 22 from the upper chest pad pocket 16.”, [0033], therefore, 22 is for insertion into the at least one 22/24 to protect the side aspect when the garment body is worn by the user, figure 1); multi-durometer foam layers comprised of at least a semi-high density foam layer and a semi-low density foam layer, the multi-durometer foam layers being adhered together in the pocket portion and comprising a most proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user (“FIG. 10 shows a back side (nearer the wearer's skin) of the upper chest pad 22 while FIG. 11 shows the corresponding front side of the upper chest pad 22. In some embodiments, the upper chest pad 22 may be constructed having a base foam layer 80 that is formed of a relatively low density foam for comfort and an outer foam layer 82 that is formed of a relatively higher density foam for impact protection”, [0044], “The upper chest pad pocket 16 includes an opening 20 that is formed via overlap between two pieces of fabric forming the outer fabric layer and/or two pieces of fabric forming the upper chest pad pocket 16. It will be appreciated that the opening 20 will permit a wearer to place an upper chest pad 22 (see FIG. 3) within the upper chest pad pocket 16 and/or remove the upper chest pad 22 from the upper chest pad pocket 16.”, [0033], therefore, therefore, 22 is comprised of at least 82 and 80, the multi-durometer foam layers being together in 16 and comprising a most proximate part of 22 for insertion to the lateral chest portion when 10 is worn by the user, figures 1, 3, 10 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the garment body of Turner with at least one pocket portion placed over the lateral chest portion as taught by Jourde and provided the pad of Turner as being at least a semi-high density foam layer and a semi-low density foam layer inserted into the at least one pocket portion to protect the side aspect when the garment body is worn by the user, as also taught by Jourde; in order to allow for the garment body “to protect the participant from impact with other participants and/or objects”, [0008], in this case the user’s chest would be protected.
While Jourde discloses pad 22 as having 80 closest to the wearer’s skin (Figure 10) and 82 corresponding to the front side of 22, with 80 and 82 making up 22 and being inserted into 16. Examiner notes that the limitation “the multi-durometer foam layers being adhered together” recites a product-by process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 
The combined reference fails to teach, a semi-rigid shielding layer, placed in proximity to the multi-durometer foam layers and comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user.
Vito, a material incorporated into protective athletic gear, including shoulder pads, [0115], teaches, a semi-rigid shielding layer, placed in proximity to the multi-durometer foam layers and comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user (“The material 10 can include additional layers thereover, such as a generally rigid material or the like. For example, one or more generally rigid plates of rigid material can be positioned over the material 10 to distribute impact force over an increased amount of the material. This can be useful when using the material in umpire vests, bulletproof vests, shoulder pads, shoes, or in any other application where a generally rigid outer layer is desired.”, [0119], therefore, a semi-rigid shielding layer, placed in proximity to 12B layers and comprising a least proximate part of the pad for insertion to the lateral chest portion when the garment body is worn by the user, see [0116], [0117], [0118] regarding pad 10 and 12B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the garment of the combined references a shielding layer as taught by Vito; since providing a shielding layer “can be useful when using the material in umpire vests, bulletproof vests, shoulder pads, shoes, or in any other application where a generally rigid outer layer is desired”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 5,423,087 by Krent discloses protective body padding having multi durometer foam layers.
2. 2003/0070209 by Falone discloses an article of clothing with multilayer padding.
3. 2008/0201828 by Kanavage discloses a protective device for having a pocket to receive an impact absorbing plate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732